     Case 3:14-cv-02470-MMA-RBB Document 277 Filed 02/05/21 PageID.5730 Page 1 of 1



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11     JAMES SOLER,                                       )    No. 14cv-2470-MMA(RBB)
                                                          )
12                    Plaintiff,                          )    ORDER GRANTING JOINT MOTION
                                                          )    TO DISMISS ACTION WITH
13            v.                                          )    PREJUDICE AS TO DEFENDANT
                                                          )
14     COUNTY OF SAN DIEGO, et al.,                       )    ERNESTO BANUELOS
                                                          )
15                    Defendants.                         )    [Doc. No. 276]
                                                          )
16
17
18            Upon due consideration, good cause appearing, the Court GRANTS the parties’

19     joint motion, see Doc. No. 276, and DISMISSES this action with prejudice as to

20     Defendant Ernesto Banuelos. Each party will bear their own costs and fees. The Court

21     DIRECTS the Clerk of Court to close the case. 1

22            IT IS SO ORDERED.

23     DATE: February 5, 2021                        ________________________________
                                                     HON. MICHAEL M. ANELLO
24                                                   United States District Judge
25
26
       1
27       The Court notes that Defendant Banuelos is the sole remaining defendant in this action. Accordingly,
       the dismissal of this action as to Defendant Banuelos resolves Plaintiff’s outstanding claims. It is
28     customary under these circumstances for the Clerk of Court to administratively close the case. This
       ministerial act will not impact the status of Plaintiff’s motion for attorneys’ fees, see Doc. No. 241, and
       motion to retax costs, see Doc. No. 259, which have been submitted and await disposition by the Court.

                                                                                          14cv-2470-MMA(RBB)
